DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0132476) in view of Debroy (US 5074978). 	Regarding claim 1, Wu et al. teach “a molecular ink (abstract) comprising:  	a silver carboxylate (abstract);  	a solvent (paragraph 9); and,  	a polymeric binder comprising a polyester (paragraph 40) 	wherein the silver carboxylate is in the ink in an amount that provides a silver loading in the ink of about 24 wt% or more, based on total weight of the ink (paragraph 38).”   	Regarding the limitation that the polyester be “hydroxyl- and/or carboxyl-terminated,” Examiner asserts that one having ordinary skill in the art could at once envisage a hydroxyl- and/or carboxyl-terminated polyester when presented with the teaching of Wu et al. to use a polyester as an adhesion promoter (paragraph 40).   	Regardless, Debroy et al. teach that hydroxyl terminated polyesters were known adhesion promoters (abstract).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use hydroxyl terminated polyester as the adhesion promoter of Wu et al. because it has been shown to be suitable for the intended purpose of being an adhesion promoter.  	Wu et al. also fails to disclose “the ink having a viscosity in a range of 31,000 cp to 180,000 cp.”  However, Wu et al. do teach that the viscosity is tunable (paragraph 11), and that the printing technique used include offset lithography, flexography, screen printing, inkjet printing, etc. (paragraph 44), and that higher viscosity inks are suitable for techniques other than the specific embodiment of an inkjet ink (paragraph 58).  It has been held that when the general .
 	Wu et al. also fails to disclose “the ink having a viscosity in a range of 31,000 cp to 180,000 cp.”  However, Wu et al. do teach that the viscosity is tunable (paragraph 11), and that the printing technique used include offset lithography, flexography, screen printing, inkjet printing, etc. (paragraph 44), and that higher viscosity inks are suitable for techniques other than the specific embodiment of an inkjet ink (paragraph 58).  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are moot in view of the new grounds of rejection.  
Applicant argues that Wu et al. do not explore greater than 40 wt% silver carboxylate (corresponding to 16 wt% silver loading).  This is not persuasive, as Wu et al. clearly disclose values up to 70% in paragraph 38, as admitted by Applicant in the response filed 05/04/2021.  70 weight% silver carboxylate corresponds to 28 wt% silver loading, which clearly overlaps the recited range.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument that Debroy is non-analogous art, or teaches away from the proposed modification, it has been held that to teach away, a reference must state that it “should not” or “cannot” be used in combinations with another teaching.  Paragraph-Ordnance Manufacturing, Inc. v. SGS Importers International, Inc., 73 F.3d 1085, 1090 (Fed. Cir. 1995).  Regardless, in this instance, Debroy is only relied upon for showing that hydroxyl terminated polyesters were known adhesion promoters, which is more than reasonably pertinent to the teachings of Wu et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853